Citation Nr: 1129532	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  10-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a low back/thoracic spine disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a heart disorder, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran had active service from August 1966 to July 1968.  He then served in the Puerto Rico National Guard from October 1974 to April 1987, and had periods of active duty for training (ADT) during that time, including from January 1, 1983 to May 31, 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico

The issues of service connection for a low back/thoracic spine disability, a heart disorder, and a cervical spine disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1972, the Board denied service connection for low back syndrome.

2.  Evidence submitted since the Board's September 1972 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  In January 1990 decision, the Board denied service connection for a heart disability.  

4.  Evidence submitted since the Board's January 1990 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1972 Board decision denying service connection for low back syndrome is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2010).

2.  New and material evidence has been received since the Board's September 1972 decision; thus, the claim of service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (a), (b), (c) (2010). 

3.  The January 1990 Board decision denying service connection for a heart disability is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2010).

4.  New and material evidence has been received since the Board's January 1990 decision; thus, the claim of service connection for a heart disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (a), (b), (c) (2010).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issues of whether new and material evidence has been received to reopen the claims of service connection for a low back/thoracic spine disability and a heart disability, the Veteran's claims are being granted to the extent that they are reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In a May 1971 rating decision, the RO denied service connection for low back syndrome.  It was noted that during service, the Veteran fell from the top of a bunk and sustained muscle strain, left flank and a lumbar contusion.  His post-service February 1971 VA examination revealed low back syndrome.  The RO determined that the current diagnosis of low back syndrome was not related to the inservice lumbar contusion.  The Veteran disagreed with that decision and perfected an appeal to the Board.  

In September 1972, the Board denied service connection for low back syndrome.  The Board determined that the lumbar contusion was acute and transitory in nature, left no disabling residuals, and that current low back syndrome was not related to the inservice back trauma.  The September 1972 Board decision is final.  38 U.S.C.A. § 7104(b).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Since the Board's decision, evidence has been added to the claims file which included National Guard records.  A January 15, 1984 record noted that the Veteran had rule out thoracic outlet syndrome.  It is unclear if other records dated within the Veteran's National Guard service time frame reflect treatment or diagnosis during a period of training.  For example, a March 1984 x-ray report showed that the Veteran had early degenerative joint disease of the lumbar spine.  

Current medical records reflect that the Veteran still has low back and dorsal spine disability.  In a December 1988 letter from Roberto Alvarez Swihart, M.D., he stated that the Veteran has, in pertinent part, osteoarthritis and thoracic and lumbosacral myositis.  The Veteran reported that his upper, mid, and low back pain were associated with his service-connected shoulder disorder.  The examiner did not comment on the Veteran's complaints specifically, but noted that there had been a progressive worsening of pain due to the right shoulder disorder.  In April 2009, Nanette A. Ortiz, M.D. also stated that it is more probable than not that the Veteran's back problem is service connected secondary to his training.

In sum, the Veteran has submitted evidence which suggests an association between a current back disability and his active service, thereby triggering VA's duty to assist, and also sufficient to reopen the claim of service connection.  See Shade.

New and material evidence has been received since the Board's September 1972 decision; thus, the claim of service connection for low back/thoracic spine disability is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

With regard to the claimed heart disability, in a November 1983 rating decision, service connection for a heart disability was denied.  The RO indicated that although the Veteran was worked up during service for abnormal findings on an electrocardiogram, a chronic heart disorder was not shown to have been incurred or aggravated during service.  A recent diagnosis of congenital heart disorder with secondary atrial septal defect in conjunction with a murmur noted on entrance into service established that the condition existed prior to entry into service and was not aggravated by service.  The Veteran appealed this decision to the Board.  In a January 1990 decision, the Board made the following findings.  It was noted that a cardiac murmur, consistent with a subsequently confirmed congenital heart disease, was noted on induction examination.  However, there was no pathological advancement of the congenital heart disorder during active service or active duty for training.  Thus, the Board concluded that the Veteran's congenital heart disease was not aggravated during service.  The January 1990 Board decision is final.  38 U.S.C.A. § 7104(b).  

In April 2009 correspondence, the Veteran stated that he wanted to reopen his claim of service connection for a heart disability.  In conjunction with the claim to reopen, additional evidence has been received.  

In an April 2009 letter, Dr. Nanette A. Ortiz indicated that the Veteran's heart disability could have been aggravated during service, which then necessitated open heart surgery resulting in a scar.  

In sum, the new evidence includes a medical opinion which presents the possibility that there was in-service aggravation of the Veteran's congenital heart disability.  Thus, sufficient evidence has been submitted to trigger VA's duty to assist and to reopen the claim of service connection.  See Shade.  New and material evidence has been received since the Board's January 1990 decision; thus, the claim of service connection for a heart disability is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for low back/thoracic spine disability is granted.  

The application to reopen the claim of service connection for a heart disability is granted.  




REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With regard to the claim of service connection for low back/thoracic spine disability, another effort should be made to obtain the complete service treatment records for the Veteran's service in the Puerto Rico National Guard from October 1974 to April 1987.  Since some records have been associated with the claims file, an effort in this regard is warranted as it appears that there may be additional records.  Further, it should be specifically determined when the Veteran had active and inactive duty for training.  

With regard to all claimed disabilities, the Veteran indicated in February 2011 correspondence that he had been treated at the San Juan VA treatment facilities.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  In addition, the complete records from Dr. Swihart and Hospital del Maestro should be obtained.  

The December 2009 letter of Dr. Swihart raised the matter of service connection for low back/thoracic spine disability as well as cervical spine disability being related to the veteran's service-connected right shoulder disorder.  Thus, that matter needs to be addressed.  In that regard, the Veteran should be afforded a VA examination to determine if his claimed spine disorders are etiologically related to service or to service-connected right shoulder disorder.  

With regard to the claim of service connection for a heart disability, the Veteran has submitted Dr. Ortiz's statement in support of his claim of service connection, but her language was equivocal.  As such, the Board finds that the Veteran should be afforded a VA examination to assess this matter.  

In addition, the VA examiner should address whether the Veteran's service-related disability(ies) alone precludes employment, per the TDIU issue.

Finally, a secondary service connection VCAA letter should be sent as to the spine issues.  

Accordingly, this matter is REMANDED for the following actions:

1.  Send the Veteran a VCAA letter as to the issue of service connection for thoracic/lumbar and cervical spine disorders as secondary to his service-connected right shoulder disorder.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's complete treatment records, to include any clinical records, from his service in the Puerto Rico National Guard from October 1974 to April 1987.

3.  Verify the Veteran's complete dates of active duty training and inactive duty training in the Puerto Rico National Guard from October 1974 to April 1987.

4.  Make arrangements to obtain the Veteran's complete treatment records from Hospital del Maestro, dated since July 1968, and from Roberto Alvarez Swihart, M.D.

5.  Make arrangements to obtain the Veteran's complete treatment records from the San Juan VA outpatient and hospital facilities, dated since June 2009.  



6.  After the foregoing development has been completed, schedule the Veteran for a VA heart examination.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should identify and diagnose all current heart disorders.  

The examiner should address the following matters:

For each heart diagnosis provided, indicate whether the diagnosed disability had its clinical onset prior to service, during military service, or after service.	 

If any heart disorder has its clinical onset prior to active service, indicate whether that disorder is (a) acquired or (b) congenital in nature.  

If any pre-service heart disorder is acquired in nature, provide an opinion as to whether there is any factual evidence which supports a conclusion that during military service it underwent an identifiable permanent increase in severity which was beyond its natural progression.

If any pre-service heart disorder is a congenital defect, provide an opinion as to whether it was subject to a superimposed disease or injury during service, and if so, describe the resultant disability. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

 7.  Schedule the Veteran for a VA orthopedic examination.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current cervical spine, thoracic spine, or lumbar spine disability had its clinical onset during service or is related to any in-service disease, event, or injury.  

Based on a review of the claims file and any examination findings, the examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current cervical spine, thoracic spine, or lumbar spine disability is proximately due to, or the result of, the service-connected right shoulder disability.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current cervical spine, thoracic spine, or lumbar spine disability is permanently aggravated by the Veteran's service-connected right shoulder disability.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's cervical spine, thoracic spine, or lumbar spine disability found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right shoulder disability based on medical considerations.  

Further, the examiner should provide an opinion as to whether the Veteran's service-connected right shoulder disability (if the examiner finds that a cervical, thoracic and/or lumbar spine disorder and/or heart disability is also service-related, such disability should also be considered) alone prevents him from engaging in a substantially gainful occupation.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

8.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

9.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any claim remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


